NOTE: This order is n0npreceder1tia1.
United States Court of AppeaIs
for the FederaI Circuit
FURMINATOR, INC. (FORMERLY KNOWN AS FM
ACQUISITION CORP.), '
Plaintiff-Appellee,
V.
KIM LAUBE & CO., INC.,
DefencZant-Appellcmt.
2011-1197, -1368, -1535 `
Appeals from the United States District C0urt for the
Eastern District of Miss0uri in case n0. 08-CV-0367,
Judge E. Richard Webber.
ON MOTION
ORDER
Kim Laube & C0., Inc. moves to dismiss these ap-
peals.
Up011 consideration thereof
IT ls ORDERED THAT:
(1) The motion to dismiss is granted The appeals are
dismissed.

FUR.MINATOR V. KIM LAUBE
(2) Each side shall bear its own costs
FOR THE COURT
 0 6  /s/ Jan H0rbaly
Date J an H0rbaly
Clerk
cc: Alan H. N0rman, Esq.
Kent A. ROWald, Esq.
s21
Issued As A Mandate: DEC    
53
93
§§
l'l'l
71
"\1Qz
§""'g
352
  §
1AnuonsALv
PEALS FOR
L ClRCUIT
0 6 2011
CLERK